UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 16, 2013 Everest Re Group, Ltd. (Exact name of registrant as specified in its charter) Bermuda 1-15731 98-0365432 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) Wessex House – 2nd Floor 45 Reid Street PO Box HM 845 Hamilton HM DX, Bermuda Not Applicable (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 441-295-0006 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS, ELECTION OF DIRECTORS, APPOINTMENT OF PRINCIPAL OFFICERS On August 16, 2013, the registrant entered into an Employment Agreement effective September 1, 2013, with Sanjoy Mukherjee; Executive Vice President, General Counsel, Chief Compliance Officer and Secretary. A copy of the Employment Agreement is filed herewith as Exhibit 10.1 and incorporated herein by reference.The material terms of the Employment Agreement are as follows: Term: September 1, 2013 to September 1, 2016. Annual Salary: $420,000 per year. Sign on Bonus:Recommended restricted stock award of 3,500 shares to be considered at the September 2013 Compensation Committee meeting. Annual Incentive Bonus:Eligible to participate in Annual Incentive Plan. Executive Stock Based Incentive Plan:Eligible to participate in Executive Stock Based Incentive Plan. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits Exhibit No. Description Employment Agreement with Sanjoy Mukherjee dated August 16, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EVEREST RE GROUP, LTD. By: /S/ KEITH T. SHOEMAKER Keith T. Shoemaker Comptroller (Principal Accounting Officer) Dated:August 20, 2013 EXHIBIT INDEX Exhibit Number Description of Document Page No. Employment agreement with Sanjoy Mukherjee dated August 16, 2013 5
